ITEMID: 001-60838
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF M.P. v. ITALY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Violation of Art. 6-1;Pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 8. The applicant was born in 1925 and lives in Florence.
9. The applicant is the owner of an apartment in Florence, which she had let to S.G.
10. In a registered letter of 26 March 1983, the applicant informed the tenant that she intended to terminate the lease on expiry of the term on 31 December 1983 and asked him to vacate the premises by that date.
11. In a writ served on the tenant on 12 June 1985 the applicant reiterated her intention to terminate the lease and summoned the tenant to appear before the Florence Magistrate.
12. On 27 December 1985, the Florence Magistrate upheld the validity of the notice to quit and ordered that the premises be vacated by 28 December 1986. That decision was made enforceable on 7 April 1987.
13. On 16 April 1987, the applicant served notice on the tenant requiring him to vacate the premises.
14. On 20 May 1987, she served notice on the tenant informing him that the order for possession would be enforced by a bailiff on 29 June 1987.
15. Between 29 June 1987 and 17 September 1992, the bailiff made fourteen attempts to recover possession.
16. Each attempt proved unsuccessful, as, under the statutory provisions providing for the suspension or the staggering of evictions, the applicant was not entitled to police assistance in enforcing the order for possession.
17. On 28 September 1992, the applicant made a statutory declaration that she urgently required the premises in order to sell them at a normal market price.
18. Between 20 January 1993 and 16 September 1998, the bailiff made thirteen attempts to recover possession.
19. Each attempt proved unsuccessful, as the applicant was never granted the assistance of the police in enforcing the order for possession.
20. Following the entry into force of Law No. 431/98, the enforcement proceedings were suspended until 28 June 1999.
21. On 29 March 2002, the Florence Magistrate ordered that the premises be vacated by 4 December 2003.
22. The relevant domestic law is described in the Court's judgment in the case of Immobiliare Saffi v. Italy [GC], no. 22774/93, §§ 18-35, ECHR 1999-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
